



EXHIBIT 10.4.1


FIRST AMENDMENT TO
CREDIT AGREEMENT


This First Amendment to Credit Agreement is dated as of January 30, 2018, by and
among DSW Inc., an Ohio corporation (the “Lead Borrower”), PNC Bank, National
Association (“PNC Bank”) and the other Lenders party hereto, and PNC Bank, in
its capacity as administrative agent for the Lenders (hereinafter referred to in
such capacity as the “Administrative Agent”) (the “First Amendment”).
W I T N E S S E T H:
WHEREAS, the Lead Borrower, the Designated Borrowers from time to time party
thereto, the Guarantors from time to time party thereto, the Lenders from time
to time party thereto and the Administrative Agent entered into that certain
Credit Agreement, dated as of August 25, 2017 (as may be amended, restated,
modified or supplemented from time to time, the “Credit Agreement”); and
WHEREAS, the Lead Borrower, on behalf of itself and the other Loan Parties,
desires to amend certain provisions of the Credit Agreement and the Lenders and
the Administrative Agent shall permit such amendments pursuant to the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
1.All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meanings herein as in the Credit Agreement unless the
context clearly indicates otherwise.
2.Section 7.2.4 of the Credit Agreement is hereby amended to (a) delete the
reference to “and” at the end of clause (viii) thereof, (b) delete the reference
to “above” in clause (ix) thereof and in its stead insert a reference to “above
or below”, (c) delete the reference to “.” at the end of clause (ix) thereof and
in its stead insert a reference to “;”, and (d) add the following new clauses
(x) and (xi) to the end thereof, immediately following clause (ix):
(x)    (a) loans, advances and investments by DSW Canada TS Inc., a Canadian
corporation (“DSW Canada”), in or to Town Shoes Limited, an Ontario corporation
(“Town Shoes”), in an amount, measured at the time any such loan, advance or
investment is made, which shall not exceed One Hundred Million and 00/100
Canadian Dollars (CAD $100,000,000.00) in the aggregate at any one time
outstanding, and (b) loans, advances and investments by a Domestic Loan Party in
or to DSW Canada, in an amount necessary to allow DSW Canada to acquire the
remaining equity interests of Town Shoes in accordance with clause (iii) of
Section 7.2.6 [Liquidations, Mergers, Consolidations, Acquisitions]; and
(xi)    loans, advances and investments by Foreign Subsidiaries in other Foreign
Subsidiaries.
3.Effective as of the Closing Date, Schedule 7.2.4 of the Credit Agreement is
hereby amended to delete the reference therein to “None”, and in its stead
insert a reference to “Loans, advances and/or investments by the Lead Borrower
or any of its Subsidiaries in any Subsidiary of the Lead Borrower or in Town
Shoes Limited, an Ontario corporation, in each case existing on the date
hereof”.
4.The provisions of Sections 2 and 3 of this First Amendment shall not become
effective until the Administrative Agent has received the following items, each
in form and substance acceptable to the Administrative Agent and its counsel:
(a)    this First Amendment, duly executed by the Lead Borrower, the
Administrative Agent and the Required Lenders; and
(b)    such other documents as may be requested by the Administrative Agent, if
any.
5.The Lead Borrower hereby reconfirms and reaffirms all representations and
warranties made by the Lead Borrower and the other Loan Parties pursuant to the
terms and conditions of the Credit Agreement and the other Loan Documents as of
the date hereof (except to the extent





--------------------------------------------------------------------------------





any representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
such earlier date), except as such representations and warranties may have
heretofore been amended, modified or waived in writing in accordance with the
Credit Agreement..
6.The Lead Borrower hereby represents and warrants to the Lenders and the
Administrative Agent that (i) it has the legal power and authority to execute
and deliver this First Amendment, (ii) the officer of the Lead Borrower
executing this First Amendment has been duly authorized to execute and deliver
the same and bind the Lead Borrower with respect to the provisions hereof,
(iii) the execution and delivery hereof by the Lead Borrower and the performance
and observance by the Lead Borrower and the other Loan Parties of the provisions
hereof and of the Credit Agreement and all documents executed or to be executed
herewith or therewith, do not violate or conflict with (A) the organizational
agreements of any Loan Party or (B) any Law applicable to such Loan Party or
result in a breach of any provision of or constitute a default under any other
agreement, instrument or document binding upon or enforceable against such Loan
Party, in each case under clause (B) except as would not result in a Material
Adverse Change, and (iv) this First Amendment and the documents executed or to
be executed by any Loan Party in connection herewith or therewith constitute
valid and binding obligations of such Loan Party in every respect, enforceable
in accordance with their respective terms, except to the extent that
enforceability of thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforceability of
creditors’ rights generally or limiting the right of specific performance or by
general principles of equity.
7.The Lead Borrower represents and warrants that (i) no Event of Default exists
under the Credit Agreement, nor will any occur as a result of the execution and
delivery of this First Amendment or the performance or observance of any
provision hereof, and (ii) the schedules attached to and made a part of the
Credit Agreement, are true and correct in all material respects as of the date
hereof, except as such schedules may have heretofore been amended or modified in
writing in accordance with the Credit Agreement.
8.Each reference to the Credit Agreement that is made in the Credit Agreement or
any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.
9.The agreements contained in this First Amendment are limited to the specific
agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement and the other Loan Documents shall remain in
full force and effect. This First Amendment amends the Credit Agreement and is
not a novation thereof.
10.This First Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this First Amendment by e-mail or telecopy shall be
effective as delivery of a manually executed counterpart of this First
Amendment.
11.This First Amendment shall be deemed to be a contract under the Laws of the
State of Ohio without regard to its conflict of laws principles. Each Loan Party
hereby consents to the exclusive jurisdiction of the courts of the State of Ohio
sitting in Franklin County, Ohio and of the United States District Court for the
Southern District of Ohio, and any appellate court from any thereof, with
respect to any suit arising out of or mentioning this First Amendment.
[INTENTIONALLY LEFT BLANK]













--------------------------------------------------------------------------------





[Signature Page to First Amendment to Credit Agreement - DSW Inc.]
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this First Amendment to be duly executed by their duly authorized
officers the day and year first above written.
LEAD BORROWER:
DSW Inc., an Ohio corporation,
By: /s/ Jared A. Poff    
Name: Jared A. Poff
Title: Senior Vice President, Chief Financial Officer
[Lender Signature Pages Follow]


[Signature Page to First Amendment to Credit Agreement - DSW Inc.]
 
ADMINISTRATIVE AGENT AND LENDERS:
 
PNC Bank, National Association,
as a Lender and as Administrative Agent




By: /s/ George M. Gevas
Name: George M. Gevas
Title: Senior Vice President



 
Wells Fargo Bank, National Association,
as a Lender




By: /s/ Ekta Patel
Name: Ekta Patel
Title: Director












--------------------------------------------------------------------------------





 
Branch Banking and Trust Company,
as a Lender




By: /s/ Brian J. Blomeke
Name: Brian J. Blomeke
Title: Senior Vice President


 
Bank of America, N.A.,
as a Lender




By: /s/ Gregg Bush
Name: Gregg Bush
Title: Senior Vice President




 
The Huntington National Bank,
as a Lender




By: /s/ Dan Swanson           
Name: Dan Swanson
Title: Assistant Vice President




 
BMO Harris Bank, N.A.,
as a Lender




By: /s/ Jennifer Wolter 
Name: Jennifer Wolter
Title: VP












